Citation Nr: 0627822	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-17 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to separate compensable evaluations for tinnitus 
in each ear.



REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1973.  He had additional service in the South Dakota 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  

The veteran was originally granted service connection for 
tinnitus by way of a rating decision dated in September 2002.  

In January 2003, the veteran's representative submitted a 
claim for "correction" of the veteran's tinnitus disability 
rating.  The representative requested a separate 10 percent 
disability rating for tinnitus in each ear.  In a February 
2003 rating decision the RO denied entitlement to separate 
ratings for each ear.  The discussion in the rating decision 
and the April 2004 statement of the case phrased the issue as 
involving clear and unmistakable error (CUE).  

The Board notes that the September 2002 rating decision had 
not become final at the time of the representative's 
submission in January 2003.  Accordingly, the decision could 
not be collaterally attacked on the basis of CUE at that 
time.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2005).  The January 2003 submission by the 
veteran's representative, although employing the phrase of 
requesting a corrected rating, was actually a claim for 
separate 10 percent ratings for each ear.  The real issue on 
appeal involves the correct rating for the veteran's service-
connected tinnitus rather than CUE.  The Board has therefore 
rephrased the issue on appeal.  






FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

The claim for assignment of separate compensable evaluations 
for tinnitus in each ear is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.87, Diagnostic Code 
6260 (2002, 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


